Citation Nr: 1519517	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for bilateral hearing loss disability, to include as secondary to bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1974, January 1991 to May 1991, and January 2003 to December 2004.  The Veteran served in the Oklahoma Army National Guard from 1985 through 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2008, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This matter was remanded by the Board in October 2008, August 2009, October 2011, and November 2013 for further development.

In the prior remands, the Board also remanded the issue of entitlement to service connection for bilateral tinnitus.  In a May 2014 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Since the issuance of the May 2014 supplemental statement of the case, the Veteran has submitted additional evidence.  In a May 2014 statement, the Veteran's representative waived RO consideration of this evidence.  

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a September 2013 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a back disability and a shoulder disability have been raised by the record in a May 2009 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also June 2011 appellate brief.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  See also May 2014 AMC memorandum; November 2013 Board remand; October 2011 Board remand. 

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's pre-existing left knee disability underwent an increase in severity during his active duty service.

2. It has not been established by clear and unmistakable evidence that the increase in severity of the Veteran's left knee disability during active duty service was due to the natural progress of the condition.

3. There is an approximate balance of positive and negative evidence as to whether the Veteran's pre-existing right knee disability underwent an increase in severity during his active duty service.

4. It has not been established by clear and unmistakable evidence that the increase in severity of the Veteran's left knee disability during active duty service was due to the natural progress of the condition.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

2. Resolving doubt in favor of the Veteran, service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background

In December 1996, early degenerative arthritis, a tear of the medial meniscus, and articular cartilage abnormalities of the medial femoral condyle were diagnosed in the Veteran's left knee by Dr. J.J.B.  See December 1996 Norman Physicians Group, Inc. initial office visit note.  In January 1997, arthroscopic surgery was performed on the Veteran's left knee.  See January 1997 operative report.  In November 1997, the Veteran was placed on a permanent physical profile due to his left knee injury, listed as medial and lateral menisci, limiting him to no running.  An August 1999 x-ray of the right knee showed, on the silhouette view, patellofemoral arthritis in the left knee.  See August 4, 1999 Orthopaedic and Sports Medicine Center note.  

In August 1999, the Veteran reported pain in his right knee for almost six months; x-rays showed no abnormalities.  See August 4, 1999 Orthopaedic and Sports Medicine Center note.  An August 1999 MRI showed extensive problems of the right knee with marked chondromalacia of the trochlear groove, femoral condyles, a very thickened medial plice, multiple loose bodies, and a possible tear of the medial and/or lateral menisci.  See August 10, 1999 Orthopaedic and Sports Medicine Center treatment note.  In an August 1999 letter, Dr. J.J.B. stated, "Because of the damage in [the Veteran's] right knee it is recommended that he be permanently excused from running physical training but may perform walking physical training."  In August 1999, arthroscopic surgery was performed on the Veteran's right knee.

Upon periodic examination in January 2001, the Veteran's lower extremities were marked as normal.  Under "Summary of Defects and Diagnoses," the examiner listed degenerative joint disease (DJD), but did not specify to which joint(s) this diagnosis applied.  

In a May 2004 service treatment record, DJD of the knees was noted under the Veteran's past medical history, as well as, "Will need bilat[eral] total knee replacement in a couple years."  Upon examination, the physician noted the Veteran's knees were bowlegged.  The physician assessed bilateral knee pain and DJD, and ordered a profile for no running.  In May 2004, a revised temporary physical profile was issued due to "degenerative knee problems," limiting the Veteran to no running, squatting, or jumping.

In a November 2004 Report of Medical Assessment, the Veteran reported that compared to his last physical examination, his overall health was worse.  The Veteran complained of a catch in his left leg that presented pain when pressure was put on his leg.  The health care provider commented that stairs were very difficult for the Veteran.  She also noted that the Veteran had a previous bilateral knee arthroscopy, with a diagnosis of osteoarthritis, left greater than right, and that the Veteran was told he may need a total knee replacement in the future.  The Veteran was referred to orthopaedics for further evaluation.

Upon the November 2004 orthopaedic surgery consultation, the Veteran's complaint of pain in his left knee starting on November 15, 2004, and his antalgic gait were noted.  The orthopaedic surgeon noted the Veteran's complaint of sharp, lateral knee pain on the left with extension, radiating down the lateral leg from under the patella, as well as pain with hip flexion and with knee flexion.  The surgeon stated there was no specific event, but a 14 hour bus ride from Oklahoma the previous Sunday.  The surgeon noted the Veteran's prior left knee surgery for arthritis, and that the Veteran was told he would need a knee replacement.  The orthopaedic surgeon assessed left knee DJD with a recent exacerbation of the chronic problem likely due to the Veteran's change in activity from demobilization.  November 2004 x-rays of the left knee showed fairly prominent marginal osteophytosis involving all joint compartments, and the tibial spines.  The medial joint compartment was narrowed.  The impression was moderately advanced osteoarthritis.

In May 2005, five months after the Veteran's separation from active duty in December 2004, the Veteran again sought treatment from Dr. J.J.B. for constant pain in both of his knees.  The Veteran reported that his knee problems began in January 2003, continued to steadily get worse, and that standing or walking for long periods of time made the problem worse.  See May 2005 Orthopaedic and Sports Medicine Center Patient Medical History form.  Upon examination by Dr. J.J.B., he noted the Veteran's bilateral knee pain, left worse than right.  Dr. J.J.B. noted that the Veteran had gradually increasing problems with his knees, and stated that about six months earlier the Veteran's left knee "started getting acutely more painful...after he was on a long bus ride in the military and stepped off the bus twisting his left knee," and that the Veteran's left knee had gotten more and more painful.  The Veteran reported having trouble with doing any squatting activities, going up and down stairs, and that the least amount of physical activity caused quite severe pain in the Veteran's knee.  Upon examination, the Veteran had large palpable bone spurs on the medial side of both knees.  X-rays showed severe degenerative changes in the medial and patella femoral joints with lesser degenerative changes laterally, and the left was noted to be more involved than the right.  Dr. J.J.B. noted, however, that a comparison of the Veteran's right knee x-rays to ones taken six years earlier showed "a marked increase in his degenerative changes in that six year period."  Dr. J.J.B. diagnosed degenerative arthritis in both knees, and recommended a total knee arthroplasty, starting with the left, and the right to be performed three months later.  See May 2010 Orthopaedic and Sports Medicine Center treatment note.

In a May 2005 letter, Dr. J.J.B. stated that the Veteran's left knee had been acutely more painful over the last six months, to the point the Veteran was no longer able to perform the normal duties that were required of his National Guard duty.  Dr. J.J.B. stated that x-rays showed severe degenerative arthritis which had "progressed significantly in the last six years."  In June 2005, a total knee arthroplasty of the left knee was performed.  See August 2005 Dr. J.J.B. letter.  Due to complications and concerns with the left knee procedure, the Veteran did not undergo a right knee hemiarthroplasty until January 2009.  See, e.g., February 2009 VA examination report.

Upon VA examination in February 2009, the VA examiner noted that the Veteran's service records indicate that the Veteran was seen for symptoms and treatment of his left knee condition while on active duty, but stated "the service medical records do not indicate an abrupt or marked worsening of the left knee condition while he was on active duty."  The February 2009 VA examiner therefore opined, "[A]lthough the left knee condition may have increased in severity during his period of active duty from January[] 2003 to December[] 2004, there is no indication that the increase in severity was caused by a permanent worsening or aggravation of the disease beyond its natural progression."  The February 2009 VA examiner diagnosed varus arthrosis of the right knee, and stated that by the Veteran's history, the right knee condition began approximately two and a half years earlier, and therefore the examiner opined the right knee condition was not aggravated while the Veteran was on active duty as it began after the Veteran was discharged.

Upon VA examination in December 2009, the VA examiner stated that she "did not find [] documentation specifically involving the knees during 2003 and 2004."  The VA examiner stated that during her discussion with the Veteran regarding his pain and problems with his knees, the Veteran did not relate any injury or increase in knee pain or worsening of his knees during active duty.  The December 2009 VA examiner opined that it was less likely than not that the Veteran had an increase or aggravation of his left or right knee pain during active service of 2003 to 2004 because of the lack of documentation, and lack of history to demonstrate an exacerbation or worsening of knee pain.

Upon VA examination in February 2014, the VA examiner opined that it was less likely than not that the Veteran's knee conditions are etiologically related to his active service because his knee problems were first documented in the mid-1990s, prior to active duty service, and that the documentation of knee pain in November 2004 represented natural progression of the Veteran's degenerative joint disease.

Analysis

      Left Knee

Based upon the medical evidence of record, the Board finds that the Veteran's left knee arthritis, or DJD, pre-existed his active duty service from January 2003 to December 2004, as it was shown on x-ray in August 1999.  The Veteran contends, however, that this period of active duty service aggravated his left knee disability.  See, e.g., April 2014 Veteran statement; May 2009 appellate brief; August 2008 videoconference hearing testimony.

The Board finds that, based upon all the evidence of record, it is at least as likely as not that the Veteran's left knee disability did undergo an increase in severity during his active duty service from January 2003 to December 2004.  Further, the Board finds that it has not been established by clear and unmistakable evidence that the increase in the Veteran's left knee disability was due to the natural progress of the disability or disease.

Prior to the period of active duty from January 2003 to December 2004, the August 1999 x-ray of the right knee showed patellofemoral arthritis in the left knee on the silhouette view, but the evidence of record does not indicate that the left knee arthritis was severe.  See August 4, 1999 Orthopaedic and Sports Medicine Center note.  Although DJD was noted upon examination in January 2001, the examiner did not indicate that the DJD was severe, and listed the Veteran's lower extremities as normal.  However, the Veteran complained of left knee pain and symptoms during his active duty service.  X-rays taken in November 2004 indicated moderately advanced osteoarthritis of the left knee, and by May 2005, a mere five months after separation from active duty, x-rays of the Veteran's left knee revealed severe degenerative changes.  Accordingly, the Board finds that the medical evidence of record, including x-ray reports, indicates that it is at least as likely as not that the Veteran's left knee disability, to include DJD, did undergo an increase in severity during his active duty service.  

Further, although the VA examiners have opined that the increase in the severity of the Veteran's left knee disability was due to the natural progress of the arthritis, the Board finds that such conclusions are not supported by clear and unmistakable evidence.  

First, the December 2009 VA examiner based her opinion on a lack of documentation, and a lack of history to demonstrate an exacerbation or worsening of knee pain during the Veteran's active duty.  However, the December 2009 VA examiner did not address the May 2004 and November 2004 service treatment records specifically documenting the Veteran's left knee complaints, or the November 2004 left knee x-rays, during active duty.  Further, the December 2004 VA examiner did not discuss the May 2005 private treatment records from the Orthopaedic and Sports Medicine Center and Dr. J.J.B. discussing the Veteran's complaints of increasing bilateral knee pain, especially over the previous six months, which would have included the Veteran's active duty service.  Therefore, the Board finds the December 2009 VA examiner's opinion is of little probative value, as it is contradicted by, and did not account for, the evidence of record.

Further, the February 2014 VA examiner offered no rationale for his opinion that the Veteran's active duty complaints of knee pain represented a natural progression of his DJD.  The Board places little weight of probative value on opinions such as that of the February 2014 VA examiner which are general in nature, and which provide no rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

Finally, the February 2009 VA examiner did not explain what would account for an "abrupt or marked worsening of the left knee condition" while the Veteran was on active duty, which she stated would have been an indication that the increase in severity was caused by a permanent worsening or aggravation of the disease beyond its natural progression.  Further, although she noted the Veteran's in-service symptoms and treatment for his left knee, she did not address why this did not indicate that the left knee condition had worsened.  The February 2009 VA examiner also did not address the findings of Dr. J.J.B. a mere five months after the Veteran's separation from active duty, or the Veteran's total left knee arthroplasty six months after separation from active duty.

Although Dr. J.J.B. did not directly address whether the increase in severity of the Veteran's left knee disability was due to his active duty service, he did specifically note the Veteran's report that his left knee starting becoming more acutely painful after the Veteran was on a long bus ride in the military, and the Veteran's report that he twisted the left knee after stepping off the bus.  See also November 2004 orthopaedic surgery consultation note.  Dr. J.J.B. also stated that since the Veteran's in-service complaints, the Veteran was having trouble and pain with the least amount of physical activity, and recommended a total left knee arthroplasty less than six months after the Veteran's separation from active duty service.  The Veteran's service treatment records indicated that previously the Veteran had been told he may need a total knee replacement years down the road.  See, e.g., November 2004 orthopaedic surgery consultation; November 2004 Report of Medical Assessment; May 2004 service treatment record.

Accordingly, the Board finds that the presumption of aggravation applies, as it is at least as likely as not that the Veteran's pre-existing left knee disability increased in severity during his active duty service, and it has not been established by clear and unmistakable evidence that the increase in severity of the Veteran's left knee disability was due to the natural progress of the condition.  Therefore, the Board finds that a grant of service connection is warranted for a left knee disability.

      Right Knee Disability

First, the Board notes the medical evidence of record is not clear that DJD of the right knee was diagnosed prior to the Veteran's active duty service from January 2003 to December 2004.  The August 1999 x-ray of the Veteran's right knee showed no abnormalities.  Although the January 2001 examiner listed DJD among the Veteran's diagnoses and defects, she did not specify to which joint(s) this diagnosis applied.  The first treatment record which officially stated osteoarthritis was present in both of the Veteran's knees was the November 2004 Report of Medical Assessment.  But see May 2005 Orthopaedic and Sports Medicine Center treatment note (indicating that degenerative changes in the Veteran's right knee had increased over the past six years).

The Board finds, however, that even assuming the Veteran's DJD of the right knee pre-existed his active duty service, it is at least as likely as not that the Veteran's right knee disability increased in severity during his active duty service.  In May 2004, the Veteran complained of bilateral knee pain, and a revised temporary physical profile was issued due to "degenerative knee problems," limiting the Veteran to no running, squatting, or jumping.  Upon examination in May 2005, Dr. J.J.B. noted that x-rays of the Veteran's right knee showed a marked increase in his degenerative changes compared with x-rays taken six years prior.  

Further, the Board also finds that although the VA examiners have opined that the increase in the severity of the Veteran's right knee disability was due to the natural progress of the arthritis and not due to the Veteran's active duty service, the Board finds that such conclusions are not supported by clear and unmistakable evidence.

First, the Board finds the February 2009 VA examiner's opinion is of no probative value, as it is based upon an inaccurate factual premise.  The medical evidence of record is clear that the Veteran suffered from a right knee disability since at least 1999, prior to his last period of active duty service.

The December 2009 VA examiner based her opinion on a lack of documentation, and a lack of history to demonstrate an exacerbation or worsening of knee pain during the Veteran's active duty.  However, the December 2009 VA examiner did not address the May 2004 service treatment records specifically documenting the Veteran's knee complaints, or the private treatment records from the Orthopaedic and Sports Medicine Center and Dr. J.J.B. discussing the Veteran's complaints of increasing bilateral knee pain, especially over the previous six months, which would have included the Veteran's active duty service.  Therefore, the Board finds the December 2009 VA examiner's opinion of little probative value, as it is contradicted by, and did not account for, the evidence of record.

As discussed above, the Board places little weight of probative value on the February 2014 VA examiner's opinion because he offered no rationale for his opinion.

Although Dr. J.J.B. did not directly address whether the increase in severity of the Veteran's right knee disability was due his active duty service, he did specifically note the Veteran's bilateral knee pain, that the Veteran had gradually increasing problems with his knees, and that the Veteran reported having trouble with doing any squatting activities, going up and down stairs, and that the least amount of physical activity caused quite severe pain in the Veteran's knee.  Further, Dr. J.J.B. noted that a comparison of the Veteran's May 2005 right knee x-rays to ones taken six years earlier showed "a marked increase in his degenerative changes in that six year period."  Dr. J.J.B. diagnosed degenerative arthritis in both knees, and recommended a total knee arthroplasty, starting with the left and the right to be performed only three months later.  The Veteran's service treatment records indicated the Veteran had previously been told he may need a total knee replacement years down the road.  See, e.g., November 2004 orthopaedic surgery consultation; November 2004 Report of Medical Assessment; May 2004 service treatment record.

Accordingly, the Board finds that the presumption of aggravation applies, as it is at least as likely as not that the Veteran's pre-existing right knee disability increased in severity during his active duty service, and it has not been established by clear and unmistakable evidence that the increase in severity of the Veteran's right knee disability was due to the natural progress of the condition.  Therefore, the Board finds that a grant of service connection is warranted for a right knee disability.


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.


REMAND

Unfortunately, for reasons explained immediately below, the Board again finds that a remand of the claim of entitlement to service connection for bilateral hearing loss disability is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2009 remand, the Board instructed the AOJ to obtain the Veteran's complete service treatment records from his active duty service from January 1991 to May 1991, and from January 2003 to December 2004.  In August 2009, the AMC sent the National Personnel Records Center (NPRC) a letter requesting the Veteran's records.  In a February 2010 letter, the NPRC informed the AMC that "all VA requests for military personnel and medical information/records should be initiated through the Personnel Information Exchange System (PIES)."  In the November 2013 remand, the Board instructed the AOJ to request the Veteran's service treatment records through the PIES system.  In November 2013, the AMC appears to have sent an email to the Records Management Center requesting the Veteran's service treatment records.  To date, it does not appear a response has been received.  Further, it appears that a request has still not been submitted through the PIES system.  On remand, the AOJ should submit a request to the NPRC through the PIES system for the Veteran's complete service treatment records from his periods of active duty service from January 1991 to May 1991, and from January 2003 to December 2004.  If a negative response is received, the AOJ should undertake any other appropriate development to obtain the Veteran's complete service treatment records.

Further, in the November 2013 remand, the Board instructed the AOJ to contact the correct federal records repository and verify the exact dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training during the Veteran's National Guard career.  In a November 2013 letter, the AMC asked the Veteran to indicate the date of his retirement from the National Guard, and to submit any records he had to verify his complete period of National Guard service.  The Veteran submitted documents in December 2013, as requested.  However, the documents submitted by the Veteran do not confirm his periods of active duty for training and inactive duty for training.  Further, it does not appear the AMC has asked for verifications of such periods from any federal records repository.  On remand, the AOJ should undertake appropriate development to confirm all of the Veteran's periods of military service during his National Guard service.

The Veteran contends that his current bilateral hearing loss disability was caused by his active duty service from September 1967 to April 1974, and/or was aggravated by his periods of active duty service.  See, e.g., August 2008 videoconference hearing testimony; November 2006 notice of disagreement.

Upon VA examination in December 2009, the VA examiner noted the Veteran's reported in-service noise exposure during his active duty service from 1967 to 1974.  The examiner also noted the Veteran's report that during his active duty service periods in the National Guard, and that during the period of January 2003 through December 2004 the Veteran reported his unit worked guarding airborne warning and control systems and associated aircraft on the flight line.  The VA examiner stated she reviewed the Veteran's claims file, and listed the Veteran's puretone thresholds from audiometric testing results during the Veteran's military service.  The December 2009 VA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is etiologically related to his active duty service, because the Veteran had hearing loss at 4,000 Hz upon enlistment in 1967 bilaterally, which the examiner stated "clearly shows this Veteran's hearing loss existed prior to his entry onto active duty in 1967."  The December 2009 VA examiner further opined that based upon the Veteran's audiometric testing results, "Although his hearing has slightly progressively worsened to some extent over the ensuing years from the time of enlistment into the Navy, the evidence fails to show the hearing loss worsened beyond normal progression by military service, or worsened during his Oklahoma Army National Guard active duty service...."  

The Board notes that the December 2009 VA examiner did not address an October 2004 memorandum, associated with service treatment records provided by the Veteran, by the State Safety and Occupational Health Manager for the Veteran's National Guard unit.  The commander noted that during their deployment from February 2003 through November 2004, "All 101 soldiers in my command were exposed to noise hazards from turbo generators...operating 25 yards from the office area and AWACS [airborne warning and control systems] airplane engines warming up approximately 100 yards from the main office area.  The noise exposure was a daily hazardous problem.  Soldiers were also exposed while guarding the AWACS when they were warming up in other areas of the airport.  Air Force Tactics Techniques and Procedures (TTP) did not allow our personnel to wear hearing protection while on guard duty...."

Further, a May 2014 rating decision granted service connection for bilateral tinnitus.  The Veteran has stated that he believed his bilateral hearing loss was related to his tinnitus.  See, e.g., August 2008 videoconference hearing testimony.  On remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his current bilateral hearing loss, to include whether it is related to his service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment records from the Veteran's periods of active duty from January 1991 to May 1991, and January 2003 to December 2004.  In particular, the AOJ should submit a PIES request for the complete service treatment records.  If a negative response to the PIES request is received, the AOJ should undertake other appropriate development to obtain the outstanding service treatment records.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2. The AOJ should make appropriate efforts to verify the Veteran's periods of service, to include periods of active duty, active duty for training, and inactive duty for training, during his Oklahoma Army National Guard service from December 1985 to June 2006.  Efforts to verify this information should be documented in the record.  Any obtained information or records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

3. The AOJ should obtain any outstanding VA treatment records.  Any obtained records should be associated with the evidentiary record.

4. After #1 to #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active military service?

b) The examiner should opine whether the Veteran's bilateral hearing loss clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the bilateral hearing loss disability was not permanently aggravated by any period of active duty service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should specifically address the October 2004 memorandum by the State Safety and Occupational Health Manager for the Veteran's National Guard unit outlining the unit's noise exposure during their deployment from February 2003 through November 2004, without hearing protection.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was caused by the Veteran's service-connected bilateral tinnitus?

The examiner should specifically address the Veteran's contention that he thought he the ringing in his ears was the reason he was having hearing loss.  See, e.g., August 2008 videoconference hearing testimony.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss is aggravated by the Veteran's service-connected tinnitus?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed as requested, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


